Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
	 
Drawings Objection Withdrawal
Applicant’s Cancellation of Claim 7 is acknowledged. Thus, the objection to drawings is withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Patent Pub. No. 2016/0148944), in view of Teng (U.S. Patent No. 5,043,778) of record, in view of Wang (U.S. Patent Pub. No. 2013/0105898) of record.
	Regarding Claim 1
	FIG. 3 of Yu discloses a semiconductor device, comprising: a substrate (110) having a first surface and a second surface, wherein the first surface and the second surface are opposite to each other; 5a gate electrode (127) formed above the first surface and having a first opening; a poly-silicon [0056] layer (123) formed above the first surface and under the gate electrode, wherein an area of the poly-silicon layer is larger than an area of the gate electrode; and 10a shared source/drain electrode (112) formed near the first surface and exposed from the first opening, the poly-silicon layer has a second opening under the first opening and the second opening is smaller than the first opening. The preamble “for increasing capacitance effective area and effective capacitance value” is a statement of intended use and is not considered to be of significance to claim construction, see MPEP 2111.02 II.
Yu fails to disclose “a well formed in the substrate, wherein the substrate and the well have a first conductivity type and a second conductivity type respectively; an oxidation layer formed in the well”; “a shared source/drain electrode formed near the first surface in the oxidation layer” and “the shared source/drain electrode has the first conductivity type”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu as taught by Teng. The ordinary artisan would have been motivated to modify Yu in the above manner for the purpose of enhancing device speed (Col. 5, Lines 38-45 of Teng).
Yu as modified by Teng fails to disclose the source/drain electrode formed near the first surface in the oxidation layer is “shared source/drain electrode”.
	FIG. 5 of Wang discloses a similar semiconductor device, comprising: a shared source/drain electrode (44) formed near the first surface in the oxidation layer (20) and exposed from the first opening. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu as taught by Wang. The ordinary artisan would have been motivated to modify Yu in the above manner for the purpose of improving device performance (Para. 2 of Wang).
	The recitation “the capacitance effective area and the effective capacitance value are increased by increasing the area of the poly-silicon layer and using the shared source/drain electrode to provide high compensation capacitance value” is only a statement of the inherent properties of the device. Yu as modified by Teng and Wang discloses an identical or substantially identical structure. When the structure recited in .

Claims 1, 2, 4 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Patent Pub. No. 2016/0163876), in view of Teng, in view of Wang.
	Regarding Claim 1
	FIG. 1P of Wu discloses a semiconductor device, comprising: a substrate (110) having a first surface and a second surface, wherein the first surface and the second surface are opposite to each other; 5a gate electrode (172) formed above the first surface and having a first opening; a poly-silicon [0019] layer (152) formed above the first surface and under the gate electrode, wherein an area of the poly-silicon layer is larger than an area of the gate electrode; and 10a shared source/drain electrode (116) formed near the first surface and exposed from the first opening, the poly-silicon layer has a second opening under the first opening and the second opening is smaller than the first opening. The preamble “for increasing capacitance effective area and effective capacitance value” is a statement of intended use and is not considered to be of significance to claim construction, see MPEP 2111.02 II.
Wu fails to explicitly disclose “a well formed in the substrate, wherein the substrate and the well have a first conductivity type and a second conductivity type respectively; an oxidation layer formed in the well”; “a shared source/drain electrode 
	FIG. 4 of Teng discloses a similar semiconductor device, comprising: a substrate (10); 5a well (14) formed in the substrate, wherein the substrate and the well have a first conductivity type (p) and a second conductivity type (n) respectively; an oxidation layer (35) formed in the well; and 10a source/drain electrode (36) formed near the first surface in the oxidation layer, the source/drain electrode has the first conductivity type (FIG. 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wu as taught by Teng. The ordinary artisan would have been motivated to modify Wu in the above manner for the purpose of enhancing device speed (Col. 5, Lines 38-45 of Teng).
Wu as modified by Teng fails to disclose the source/drain electrode formed near the first surface in the oxidation layer is “shared source/drain electrode”.
	FIG. 5 of Wang discloses a similar semiconductor device, comprising: a shared source/drain electrode (44) formed near the first surface in the oxidation layer (20) and exposed from the first opening. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wu as taught by Wang. The ordinary artisan would have been motivated to modify Wu in the above manner for the purpose of improving device performance (Para. 2 of Wang).
	The recitation “the capacitance effective area and the effective capacitance value are increased by increasing the area of the poly-silicon layer and using the shared source/drain electrode to provide high compensation capacitance value” is only a 

	Regarding Claim 2
	FIG. 7 of Teng discloses the first conductivity type is P-type and the second conductivity type is N-type.
		
	Regarding Claim 4
	FIG. 5 of Wang discloses a first contact (85) electrically connected to the gate electrode (52); and a second contact (84) electrically connected to the shared source/drain electrode (44).
	
	Regarding Claim 8
	FIG. 7 of Teng discloses the substrate having the first conductivity type and the shared source/drain electrode both comprise dopants of the first conductivity type.

	Regarding Claim 9


	Regarding Claim 10
	FIG. 7 of Teng discloses the well (14) having the second conductivity type (n) comprises dopants of the second conductivity type.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Wu, Teng and Wang, in view of Shimizu (U.S. Patent Pub. No. 2006/0226499) of record.
	Regarding Claim 3
	Wu as modified by Teng and Wang discloses Claim 2. 
Wu as modified by Teng and Wang fails to disclose “a guard ring surrounding the well is formed in the substrate”.
	FIG. 15 of Shimizu discloses a similar semiconductor device, comprising: a guard ring (22) surrounding the well (4) is formed in the substrate (2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wu, as taught by Shimizu. The ordinary artisan would have been motivated to modify Wu in the above manner for the purpose of ensuring adequate ESD tolerance (Para. 24 of Shimizu).	

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892